DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 06/01/2022 have been fully considered but they are not persuasive. Scharf explicitly teaches the light delivery LEDs or optical fibers comprising a cladded opaque section that would restrict the direction of the light emitted and prevent a solid emissions angle of 4π as explained below. Further Keimel also teaches a single point directed light emissions from a light emitting source like an LED or Optical fiber (Fig 4B elements 23 and 39; [0074]). The applicant provides not further reasons or arguments to overcome the rejections of the dependent claims.
Claim 8 is canceled and the previous 112 rejection is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (U.S. PG Pub 20160151639 A1) in view of Stahmann et al (U.S. PG Pub 20150224315 A1).
Regarding claim 1, Scharf a stimulation device, comprising: a housing ([0195] teaches the implantable stimulation device comprising a housing; [0271] teaches an implantable housing; [0273]; [0279] teaches the therapy device comprising a housing; [0283] teaches the proximal end of the device housing including a controller; Fig 5 element 120 teaches an implantable housing; Fig 7 element 620 teaches an implantable housing; Fig 10 element 720 teaches a housing comprising a controller); a fixing unit coupled with said housing and configured to affix the stimulation device on a heart or in a heart ([0289] teaches that the shaft of the stimulation leads can include an anchoring element for securing the device in place; [0010] teaches the device is configured to be inserted into or proximate to the heart; [0032]-[0034] teaches the device is constructed to be passed within a chamber of the heart; [0067]; [0254] teaches the energy delivery elements are arranged within a chamber of the heart); an energy source and an electronics unit disposed in said housing ([0191]; Fig 5 teaches the implantable housing containing a power supply and receiving information from an external controller; [0286] teaches that the implanted housing can contain an electronic module); an actuator coupled to at least one of said electronics unit or said energy source, said actuator being configured to emit electromagnetic waves in a solid angle of less than 4*π ([0028] teaches a light delivery element comprising a lens and cladded segment for controlling the direction of the light. Since these elements are used to block light rays and converge the light to a certain area or direction, the solid angle would be less than a solid angle of 4π (i.e., a full sphere); [0294] teaches the light delivery element can comprise a lens to deliver light in any directions from the balloon. Since the lens can be used to direct the light in a certain direction rather than in all directions, the solid angle would be less than 4π; [0257] teaches the delivery elements can emit light directed through a side exit hole acting an aperture limiting the area of light that can pass through; Fig 7 element 155a; [0175]; [0260]-[0261]) for stimulation of genetically manipulated tissue (Fig 1 elements 155 a and 155b teach actuators being connected an energy source; Fig 5 elements 155 and 195; Fig 10 elements 555 teach actuators configured for emitting electromagnetic waves are connected to an energy source; [0166]; [0200] teaches the energy delivery elements 555 are constructed to deliver light energy and another form of energy; [0341] teach that functional elements can include electrodes for emitting electrical stimulation connected to a power supply); said electronics unit including a controller configured to control a stimulation of the tissue by way of electromagnetic waves generated by said actuator ([0283] teaches that the controller can be configured to initiate energy delivery and modify the energy delivered; [0286] teaches that the electronics module comprises wireless communication with an external controller providing two way communication such that the controller can be used to communicate with the electronics unit and adjust the energy delivered to the energy delivery elements); and said electronics unit having at least one unit selected from the group of units consisting of: a pickup unit configured to measure data that characterizes a tissue activity and/or a success of a stimulation ([0204] teaches the delivery elements are constructed in a closed loop fashion such that the electromagnetic energy delivered is adjusted based on a sensed signal; [0159]); Page 2 of 12wherein said actuator includes at least one first actuator coupled to said housing and one second actuator configured to be disposed remote from said housing in or on a different region of the heart than said one first actuator (Fig 10 teaches the a first actuator 555b is coupled to the housing and a second actuator 555a is located on a different shaft remote from the housing, wherein each shaft can be positioned at multiple different locations and is therefore configured to be disposed in or on a different region of the heart than the first actuator located on a different positionalble shaft; [0207]), said controller controlling said at least one first actuator and one second actuator to simultaneously stimulate mutually different local areas on or in the heart with two actuators of the same device, such that said controller causes at least one of (Fig 10 teaches that the different energy delivery elements 555b and 555a can be positioned and arranged on different areas on or in the heart; [0148 teaches that that light can be delivered at a single or multiple wavelengths simultaneously to one or more of the light delivering elements; [0260] teaches that the energy source can be arrange to emit light at one or multiple wavelengths to one or more of the energy delivery elements; [0322]): said at least one first actuator to emit electromagnetic waves of a different frequency from electromagnetic waves simultaneously emitted from said one second actuator, or said at least one first actuator to emit electromagnetic waves of a different polarization from electromagnetic waves simultaneously emitted from said one second actuator ([0042] teaches the light sources can stimulate in a single or multiple wavelength to the energy delivery elements; [0047] teaches the energy delivery elements can be arranged to deliver light at certain wavelengths base on one or more microorganisms to be treated; [0148]-[0150] teaches the light source can be arranged to provide singular or multiple wavelengths of light simultaneously; [0157; [0201] teaches the energy delivery elements deliver one or more wavelengths; [0224]; [0228]-[0243] teaches that one or more of the delivery elements 555 of the device can be constructed to perform multiple different types of treatment to different areas therefore requiring different wavelengths depending on the treatment being performed by the element). However, Scharf fails to teach the device comprising an evaluation unit configured to evaluate measurement data with respect to a requirement of a stimulation and/or with respect to a success of a stimulation.
Stahmann teaches a device in the same field of invention, wherein a cardiac stimulator comprises an evaluation unit configured to evaluate measurement data with respect to a requirement of a stimulation and/or with respect to a success of a stimulation ([0032]; [0036]; [0048]; [0049]; [0053] [0062] teaches a tracking mode for tracking the cardiac rhythm with regard to resynchronization of the heart and detecting cardiac events).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified Scharf to further comprise an evaluation unit to evaluate measurement data with respect to a requirement of a stimulation, as taught by Stahmann, in order to help control the stimulation of the device in a closed loop fashion during atrial defibrillation.
Regarding claim 2, the modified invention of Scharf teaches claim 1, wherein said actuator is configured to emit electromagnetic waves in a frequency spectrum between 1013 and 1020 Hz ([0221] teaches the device emitting light up to 900nm which when converted to HZ falls within the claimed range; [0042] teaches the device emitting UV light, UV light has a frequency within the claimed range; [0150]; [0201] ; [0262]; [0297]).
Regarding claim 3, the modified invention of Scharf teaches claim 1, wherein one or more portions of the device are treated with a biocompatible coating, however fails to explicitly teach wherein said housing comprises a biocompatible material and/or said housing is hermetically sealed.
Stahmann teaches a device in the same field of invention, wherein the housing of the device is hermetically sealed, ([0040] teaches the housing is hermetically sealed).
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to have modified the housing to be hermetically sealed, as taught by Stahmann, in order to protect the electronics contained within the housing from fluid and biomaterials.
Regarding claim 4, the modified invention Scharf teaches of claim 1, wherein said controller is configured to vary one of the following properties or a combination of the following properties for the stimulation: an intensity of the electromagnetic waves; the frequency of the electromagnetic waves; and/or a pulse duty ratio of the electromagnetic waves ([0099] teaches the device configured to adjust the field strength and pulse width modulation od the delivered energy; [0105]; [0204]; [0286]).
Regarding claim 5, the modified invention of Scharf teaches claim 4, wherein wherein a frequency of stimulation lies in a frequency spectrum between 1013 and 1020 Hz ([0221] teaches the device emitting light up to 900nm which when converted to HZ falls within the claimed range; [0042] teaches the device emitting UV light, UV light has a frequency within the claimed range; [0150]; [0201] ; [0262]; [0297]).
Regarding claim 6, the modified invention Scharf teaches claim 1, wherein said energy source comprises a battery being a primary cell or a secondary cell ([0042] teaches the light source comprises a replaceable or rechargeable battery; [0147] teaches the device comprising a battery; [0190] teaches the implantable housing comprising a rechargeable battery within the housing; [0223]; [0259]; [0285]; [0317]).
Regarding claim 7, the modified invention of Scharf teaches claim 1, wherein one or more portions of the device are treated with a biocompatible coating, however fails to explicitly teach wherein at least a part of said actuator is coated with a biocompatible material.
Stahmann teaches a device in the same field of invention, wherein the actuator ([0041] teaches the electrodes being comprised of a biocompatible material).
It would have been obvious to one of ordinary skill in the art, before the effective filling date, to have modified the energy delivery element and functional elements to be comprised of a biocompatible material, to prevent infection and rejection of the device implanted into the body.
Regarding claim 11, the modified invention of Scharf teaches claim 1, comprising a unit for electrical stimulation of the heart ([0218] teaches the device comprising 2 or more electrodes for stimulation; [0314] teaches the device comprising electrodes for electrical stimulation).
Regarding claim 12,  the modified invention of Scharf teaches claim 1, further comprising a telemetry unit for wireless communication with at least one external device and/or data center ([0191] teaches an external controller communicating with the implanted portion through telemetry; [0286]-[0287] teaches an external controller in communication with an implanted module through telemetry).
Regarding claim 13, the modified invention of Scharf teaches claim 1, wherein said electronics unit is at least partly configurable by an external device (0286]-[0287] teaches an external controller can be used to adjust the energy delivered to the one or more energy delivery elements).
Regarding claim 14, the modified invention of Scharf teaches claim 1, wherein said actuator comprises at least one optical fiber ([0028] teaches the energy delivery element can be an optical fiber; [0035]; [0041]; [0156] teaches the light delivery elements are optical fibers; [0174]; [0253]; [0255]; [0258]; [0266] teaches the energy delivery elements can be optical fibers; [0293]; [0322]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scharf et al (U.S. PG Pub 20160151639 A1) in view of Stahmann et al (U.S. PG Pub 20150224315 A1) as applied to claim 1 above, and further in view of Keimel et al (U.S. PG Pub 20120290025 A1).
Regarding claim 10, the modified invention of Scharf teaches claim 1, however fails to teach wherein at least said fixing unit and/or portions of said housing are provided with an anti-inflammatory medicament.
Keimel teaches a device in the same field of endeavor, wherein electrodes include steroid eluting electrodes to reduce chronic tissue fibrotic or inflammation ([0006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have modified further modified Scharf, to comprise steroid eluting component disposed on the housing or anchoring mechanism, in order to reduce inflammation at the implantation site and reduce impact and discomfort to the patient caused by the implanted device (Keimel [0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIZZUTO whose telephone number is (571)272-4011. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A RIZZUTO/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792